ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                Janda v. United States Cellular Corp., 2011 IL App (1st) 103552




Appellate Court            LAWRENCE P. JANDA, Plaintiff-Appellant, v. UNITED STATES
Caption                    CELLULAR CORPORATION, Defendant-Appellee.



District & No.             First District, Sixth Division
                           Docket No. 1-10-3552


Rule 23 Order filed        September 30, 1011
Rule 23 Order
withdrawn                  November 1, 2011
Filed                      November 18, 2011


Held                       In an action alleging breach of contract and a claim for promissory
(Note: This syllabus       estoppel arising from the termination of plaintiff’s employment, the grant
constitutes no part of     of defendant’s motion for summary judgment as to the breach of contract
the opinion of the court   was affirmed and the dismissal of the promissory estoppel claim was
but has been prepared      reversed, where plaintiff was an at-will employee, despite defendant’s
by the Reporter of         adoption of a policy, that included a mandatory progressive discipline
Decisions for the          procedure, and where plaintiff’s promissory estoppel claim was not
convenience of the         precluded by the employment agreement or the employment handbook
reader.)
                           acknowledgments.


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-L-012101; the
Review                     Hon. Brigid Mary McGrath, Judge, presiding.



Judgment                   Affirmed in part and reversed in part; cause remanded.
Counsel on                 Todd C. Lyster, of Todd C. Lyster & Associates, of Chicago, for
Appeal                     appellant.

                           Kenneth L. Schmetterer, of DLA Piper LLP (US), of Chicago, for
                           appellee.


Panel                      PRESIDING JUSTICE R. GORDON delivered the judgment of the court,
                           with opinion.
                           Justice Lampkin concurred in the judgment and opinion.
                           Justice Garcia concurred in part and dissented in part, with opinion.



                                              OPINION

¶1           This appeal concerns the termination of plaintiff Lawrence Janda from his employment
        with defendant United States Cellular Corporation (USCC). Plaintiff was an employee for
        USCC from 1996 until his termination in 2005. Plaintiff filed suit against USCC, alleging
        breach of contract and a claim for promissory estoppel. Plaintiff alleged that he was
        terminated based on statements made during a meeting that he was told would be
        confidential and that his termination violated USCC’s “Dynamic Organization” policy,
        which included a mandatory progressive discipline procedure. USCC filed a motion for
        summary judgment on count I of the complaint and a motion to dismiss pursuant to section
        2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West 2008)) on count II.
        USCC claimed that plaintiff’s breach of contract claim was precluded by plaintiff’s written
        employment agreement, which provided that employment was at will, and by the fact that
        associate handbooks contained disclaimers that they provided no contractual rights. USCC
        further claimed that the claim for promissory estoppel was precluded by the existence of the
        employment agreement. In response, plaintiff filed a motion for discovery pursuant to Illinois
        Supreme Court Rule 191(b) (eff. July 1, 2002). The trial court granted both of USCC’s
        motions and denied plaintiff’s motion for discovery in part. Plaintiff appeals, arguing that the
        trial court erred in: (1) granting summary judgment in USCC’s favor because the written
        contract was modified by USCC’s Dynamic Organization policy and its progressive
        discipline procedure, (2) dismissing count II of the complaint because the promissory
        estoppel claim is independent of the breach of contract claim, and (3) denying plaintiff’s
        motion for discovery. We affirm in part and reverse in part.

¶2                                     BACKGROUND
¶3                                   I. Procedural History
¶4         On October 25, 2007, plaintiff filed a complaint against USCC for breach of contract.


                                                  -2-
       The complaint alleges that in July 1996, plaintiff was hired by USCC as a fixed-asset
       administrator and was subsequently promoted to the position of manager of financial systems
       and developments. The complaint further alleges that plaintiff was a good employee and was
       never given any indication that his performance was lacking or needed improvement.
¶5          The complaint alleges that on November 3, 2005, plaintiff was terminated from his
       employment “as a direct result of the acts of George Irving,” who also worked at USCC, and
       that Irving was the cause of the termination of several other USCC managers.
¶6          The complaint alleges that at the time of his employment, plaintiff and USCC entered
       into an oral employment agreement. Plaintiff later received a handbook from USCC, which
       plaintiff alleges became part of the employment agreement, as was the company’s “Dynamic
       Organization Progressive Disciplinary Process.” The handbook contained a list of behaviors
       that were cause for immediate dismissal and other behaviors that were cause for remedial
       action, and “it was company policy that no employee was to be terminated for ‘just cause’
       unless all specified verbal and written notices were given to the employee, and documented
       in their personnel file.” The complaint alleges that plaintiff’s termination violated the
       company policy set forth in the handbook and the oral employment promises made by USCC
       to plaintiff. Plaintiff sought damages in excess of $57,000.
¶7          On September 9, 2009, USCC filed a motion for summary judgment. The motion claimed
       that plaintiff’s claim was precluded by a written employment agreement and that, even absent
       the written agreement, the complaint failed to set forth any clear, definite terms of any
       alleged oral agreement sufficient to overcome the presumption of an at-will employment.
       The motion further claimed that the progressive discipline policy was not a contract, nor
       were the policy handbooks, which included disclaimers that they were not contracts. The
       motion also claimed that even if the progressive discipline policy was a contract, it was not
       breached, and that plaintiff’s claim was barred by the statute of frauds.
¶8          On September 11, 2009, plaintiff made an oral motion to file an amended complaint,
       which was granted by the trial court. On September 28, 2009, plaintiff filed a verified
       amended complaint. The complaint contained substantially the same factual allegations as
       the original complaint, and count I of the amended complaint was the identical breach of
       contract claim other than an additional allegation claiming that USCC’s Dynamic
       Organization policy modified the oral contract.
¶9          Count II of the amended complaint was a claim for promissory estoppel. Count II alleges
       that plaintiff participated in a focus group meeting on June 15, 2005, concerning the
       performance of various members of management, including George Irving. The complaint
       alleges that the participants were told that everything said by them would be completely
       confidential and that they had no fear of retaliation for anything they said during the meeting.
       John Rooney, president and chief executive officer of USCC, also specifically stated that the
       contents of the focus group meeting were confidential. In reliance on those representations,
       the participants, including plaintiff, spoke candidly.
¶ 10        The complaint alleges that after the meeting, Irving met with plaintiff and others present
       at the meeting and asked each of them what had been said during the meeting and by whom.
       Irving told them that “he had heard that there were some nasty comments made about him


                                                 -3-
       during the meeting.” The complaint further alleges that Irving was told the contents of the
       meeting by one of the participants. The complaint alleges that each of the leaders present at
       the meeting, with the exception of the individual who informed Irving of the content of the
       meeting, was terminated, transferred, or left the company.
¶ 11       The complaint alleges that after plaintiff was terminated, Irving informed USCC
       employees that plaintiff was terminated based on a performance improvement plan and that
       he had been terminated for “ ‘poor performance reasons.’ ” Both of these statements were
       false.
¶ 12       On October 23, 2009, USCC filed a motion for summary judgment1 on count I of the
       amended complaint and a motion to dismiss count II pursuant to section 2-619 of the Code.
       The motion for summary judgment was identical to the motion previously filed. USCC
       claimed that count II should be dismissed because a claim for promissory estoppel was
       precluded where an employment contract exists and disclaimers were provided with the
       policy handbook on which the employee purported to rely.
¶ 13       On November 16, 2009, plaintiff filed a Rule 191(b) motion for discovery in response
       to USCC’s motion for summary judgment and to dismiss. The motion claimed that the
       Dynamic Organization procedures altered plaintiff’s agreement with USCC. Plaintiff further
       claimed that his affidavit, complaint, and deposition testimony were sufficient to withstand
       the motion to dismiss. Plaintiff claimed that he had requested to depose John Rooney,
       president and chief executive officer of USCC, but USCC refused to produce him. Plaintiff
       argued that Rooney was the “key witness” in the litigation and that his testimony was
       required in order to demonstrate that the Dynamic Organization and the mandatory
       progressive discipline procedures modified the employment agreement. Plaintiff further
       claimed that the deposition of Tracey Banks-Giles was required because she filed an affidavit
       concerning exhibits to USCC’s motion and “[h]er deposition must be taken to determine the
       circumstances regarding each of those pages, to understand what they actually mean and why
       said documents were generated and/or modified.”
¶ 14       Plaintiff further argued that Fran Trojan and Lynn Wendt, two other leaders who had also
       been terminated by USCC, had also filed suit against USCC and that their deposition
       testimony supported plaintiff’s contention that the Dynamic Organization modified the
       employment agreement. Thus, plaintiff argued that Rooney’s deposition was necessary and
       that there were genuine issues of material fact concerning his employment relationship.
¶ 15       On April 30, 2010, USCC filed an amended motion for summary judgment on count I
       of the complaint and a section 2-619 motion to dismiss count II of the complaint.2 USCC


               1
                USCC’s motion was actually an amended motion for summary judgment and section 2-619
       motion to dismiss, because on October 6, 2009, USCC had mistakenly refiled the earlier motion for
       summary judgment, which addressed plaintiff’s initial complaint, instead of its motion addressing
       the amended complaint.
               2
                This motion was technically the second amended motion, after the motions filed October
       6, 2009, and October 23, 2009.

                                                 -4-
       noted that after it had filed its motion for summary judgment and to dismiss in October 2009,
       plaintiff’s counsel took the deposition of Rooney in Wendt’s related case3 and was permitted
       to ask additional questions that pertained to plaintiff in the instant case. The motion further
       noted that the court sought amended briefing on USCC’s motion, resulting in the filing of
       the amended motion. The only additional claim in the motion was that plaintiff’s claim that
       he was entitled to notice prior to termination was refuted by the undisputed evidence,
       including plaintiff’s admissions and the unrefuted testimony of Rooney.
¶ 16       On October 27, 2010, the trial court entered an order in which it granted USCC’s motion
       for summary judgment and its motion to dismiss. The trial court also granted plaintiff’s
       request that his discovery motion be considered his response to the motion for summary
       judgment and to dismiss. The court ordered the deposition of John Rooney to be incorporated
       into the instant case and denied plaintiff’s motion for discovery as to all other individuals.

¶ 17                                        II. Exhibits
¶ 18       The parties attached a number of documents to their various motions, including
       affidavits, depositions, and deposition exhibits.

¶ 19                                       A. Affidavits
¶ 20                           1. Affidavit of Tracey Banks-Giles
¶ 21       USCC attached the affidavit of Tracey Banks-Giles to its motion for summary judgment
       filed on September 9, 2009. Banks-Giles’ affidavit stated that she was director of associate
       relations for USCC, a position that made her familiar with the employment records of USCC
       associates. The affidavit further stated that several documents attached as exhibits from
       plaintiff’s deposition were true and accurate copies that were prepared and maintained by
       USCC in the regular course of business. The documents were: (1) an application of
       employment signed by plaintiff on June 11, 1996, (2) an employment agreement executed
       by plaintiff and USCC on July 22, 1996, (3) two “Receipt[s] of Associate Handbook” signed
       by plaintiff, one on July 22, 1996, and one on January 25, 2000, and (4) an
       “Acknowledgment” signed by plaintiff on May 20, 2002. Finally, the affidavit stated that
       USCC had no record of any written modifications of the employment agreement

¶ 22                                    2. Affidavit of Plaintiff
¶ 23       Plaintiff attached his affidavit to his motion for discovery. In the affidavit, plaintiff stated
       that the Dynamic Organization was incorporated into the employment agreement he had with
       USCC. He further stated that “[a]ll management personnel were told that the policies
       contained in and related to Dynamic Organization, including the Progressive Discipline
       policy were not guidelines, and that deviations from said tenets would not be tolerated.”
       (Emphasis in original.) Plaintiff stated that although the Dynamic Organization was not listed
       in the associate handbook, the annual performance evaluation contained an entire section

               3
                   Plaintiff’s counsel is also representing Wendt in that case.

                                                      -5-
       devoted to the Dynamic Organization; even if an employee performed satisfactorily in all
       other respects, he or she could be terminated solely for failing to follow the tenets of the
       Dynamic Organization.

¶ 24                        3. Affidavits of Fran Trojan and Lynn Wendt
¶ 25       Plaintiff’s discovery motion also included affidavits from Wendt and Trojan, which were
       identical to the affidavit filed by plaintiff.

¶ 26                                    B. Deposition Testimony
¶ 27                                    1. Plaintiff’s Deposition
¶ 28       USCC’s motion for summary judgment, filed on September 9, 2009, contained
       transcripts from plaintiff’s deposition. Plaintiff testified that he and USCC entered into an
       oral employment agreement in July 1996 for plaintiff to work at USCC for approximately
       $13 per hour; plaintiff testified that the oral agreement came into existence through a
       conversation he had with the person who hired him. Plaintiff testified that he was promoted
       several times, eventually becoming manager of financial systems and development, a
       position in which he was a “leader.”4 At the time of his termination, plaintiff was supervising
       seven employees. When he began his position as manager of financial systems and
       development, plaintiff participated in management training.
¶ 29       Plaintiff testified about a company policy called the “Dynamic Organization,” which was
       implemented in 2000. Plaintiff testified that the Dynamic Organization “changed a lot of
       things” and “kind of reset our expectations in what we were expected to do and our
       agreement with the company.” Plaintiff testified that as a leader, he received extra training
       specifically concerning the progressive discipline policy, which was “integrated with” the
       Dynamic Organization. However, plaintiff testified that even before the establishment of the
       Dynamic Organization, USCC was required to use progressive discipline prior to terminating
       him. Plaintiff explained that under the progressive discipline policy, there were certain
       “egregious” acts that would result in immediate termination, but that generally, several
       “write-ups” and opportunities to improve were required prior to termination. He testified that
       the progressive discipline procedure was written in company policies.
¶ 30       After the Dynamic Organization was implemented in 2000, plaintiff testified that John
       Rooney “basically told us we are either on the bus or we are not.” Plaintiff further testified
       that USCC again entered into an oral employment agreement with him when the Dynamic
       Organization was implemented and Rooney told the USCC employees to “either accept this
       or not *** I think that definitely was an agreement between Jack and the rest of the
       organization.” Plaintiff testified that the progressive discipline procedure was part of the
       Dynamic Organization and that the progressive discipline policy altered the agreement he had
       with USCC. Plaintiff testified that the Dynamic Organization had a number of components


               4
                According to plaintiff’s deposition testimony, USCC referred to employees as “associates”
       and referred to employees who managed other employees as “leaders.”

                                                  -6-
       and that he participated in classes and a “boot camp” about the Dynamic Organization.
       During these classes, plaintiff testified that the participants discussed the progressive
       discipline procedure and engaged in “mock interviews” in which they dealt with hypothetical
       performance issues. Plaintiff testified that Rooney also discussed the Dynamic Organization
       at a number of meetings and through communications such as memos and e-mails.
¶ 31       Plaintiff testified that nobody ever personally mentioned to him whether he was an at-will
       employee and “[t]hat term never came up to [him].” He testified that Landa Leichtling, his
       supervisor, reviewed the progressive discipline policy with him, but testified that “[i]t was
       more on the focus on how would I discipline my employees and what was expected of me
       as a leader.” Plaintiff testified that the progressive discipline policy was mandatory and that
       he had been told so in several management courses. He had also been taught that the
       company reserved the right to impose accelerated discipline and that USCC had the right to
       change its policies. Plaintiff testified that he learned that there were some issues that could
       prompt immediate termination without following the steps of progressive discipline.
¶ 32       Plaintiff testified that it was his understanding that even a leader who was not performing
       adequately would be entitled to progressive discipline. Plaintiff also testified that he did not
       have a written document saying he was no longer an at-will employee or that he could not
       be terminated unless he was provided with progressive discipline.
¶ 33       Plaintiff also testified about the rankings available on job performance evaluations. He
       testified that approximately three quarters of leaders received a ranking of “meets
       expectations” or lower, and that it was “tough” to receive a ranking of “exceeds
       expectations.” He testified that he always strove to receive a ranking of “exceeds
       expectations.” Plaintiff testified about an annual review of his work that was performed on
       February 24, 2005. He testified that the review stated that he needed to improve his
       communication style “to be less negative in [his] tone and body language” and that he needed
       to improve his expertise in an accounting system Leichtling wanted him to learn. He further
       testified that he needed to learn to communicate better and to delegate more. He also needed
       to be more direct in coaching his associates and in communications with his leaders,
       including George Irving, a vice president of business support services at USCC.
¶ 34       Plaintiff also testified about culture surveys completed by USCC employees. He testified
       that the surveys were a way to evaluate the effectiveness of USCC employees in a variety of
       categories. He testified that the leaders received scores based on the results of the surveys
       and that they were also a tool to evaluate where improvement was needed. He testified that
       the culture surveys were introduced by Rooney when he implemented the Dynamic
       Organization. Plaintiff further testified that on occasion, there were focus groups in which
       several leaders would gather to answer questions about Irving’s performance and the
       performance of the department generally.
¶ 35       In the fall of 2005, Irving presented the results of the culture survey at a meeting. He
       expressed disappointment in the culture survey scores. Plaintiff testified that the department
       had low scores overall and Irving personally had low scores. Irving imposed a rule at the
       meeting that everyone needed to have a score above a 3.2 out of a 4-point scale. Plaintiff
       testified that he had one of the highest scores, but spoke up at the meeting, expressing his


                                                 -7-
       concern over focusing exclusively on numbers, because “sometimes, there were other issues
       going on with a low score.” Plaintiff also testified that some of the other terminated leaders
       made similar comments during the meeting.
¶ 36       Plaintiff testified that he was terminated from USCC on November 3, 2005. Plaintiff
       explained that his complaint stated that he was terminated as a direct result of Irving’s acts
       because Irving terminated “a bunch of” leaders on the same day, including plaintiff. Plaintiff
       testified that the day he was terminated was referred to as “Black Thursday.” He testified that
       most of the people terminated on Black Thursday were not on performance improvement
       plans; he specifically knew that he was not, nor were Trojan or Wendt. Plaintiff testified that
       he believed that he was terminated by Irving in retaliation for the comments he made during
       the focus group meeting.

¶ 37                                   2. Wendt’s Deposition
¶ 38       Plaintiff’s discovery motion included excerpts from Wendt’s deposition. At her
       deposition, Wendt testified about the focus group meeting prior to the release of the cultural
       survey results in June 2005. She testified that the purpose of the meeting was that “we were
       supposed to be able to talk candidly, openly, about the company, how we felt about the
       leadership, how we felt about the Dynamic Organization, about our executive leaders, about
       our current leaders, and such.” She testified that the leader of the meeting emphasized that
       the information gleaned would be confidential, even stating that he did not wish to learn the
       participants’ names. Wendt testified that she relied on his representations.
¶ 39       Wendt testified that there were eight participants at the meeting. She testified that they
       discussed Irving, who had joined the department a year prior, and that he was intimidating
       and that several leaders were afraid of him. She testified that the meeting was “all about”
       Irving and that he “was a very abrasive leader, and he was absolutely not following any of
       the guidelines or training that we were given throughout the year.” Wendt testified that she
       was terminated at the same time as plaintiff, Trojan, and another leader, all of whom were
       participants at the meeting. She further testified that two of the participants transferred to
       different departments, while two remained within the same department.
¶ 40       Wendt testified that the progressive discipline procedure was part of the Dynamic
       Organization and that she was required to follow it when disciplining an associate. She
       testified that she had never been placed on a performance improvement plan and had
       received no warnings prior to being terminated.

¶ 41                                     3. Trojan’s Deposition
¶ 42       Plaintiff’s discovery motion also included excerpts from Trojan’s deposition. In Trojan’s
       deposition, she testified that it was her “distinct understanding” that her at-will employment
       relationship was altered “[w]ith the introduction of the dynamic organization and the policies
       and the tenets of that dynamic organization as introduced by Jack Rooney.” Specifically,
       Trojan testified that the “mandatory progressive disciplinary procedure” altered the
       employment agreement. She further testified that the removal of the term “at will” from the
       acknowledgment of receipt of the associate handbook “is entirely due to the fact that the

                                                 -8-
       dynamic organization had been firmly entrenched at U.S. Cellular and that disciplinary
       measures–the progressive disciplinary procedure superseded any at will status.”
¶ 43       Trojan also testified about the focus group meeting and the cultural surveys. She testified
       that the cultural surveys were “absolutely and completely confidential,” as was the
       information revealed in the focus group meeting. She testified that she was terminated on
       November 3, 2005, and that she had not received any warnings or been placed on a
       performance improvement plan.

¶ 44                                  4. Rooney’s Deposition
¶ 45       Attached to USCC’s amended motion for summary judgment and to dismiss, filed on
       April 30, 2010, were excerpts from Rooney’s deposition. Rooney testified that he introduced
       the Dynamic Organization to USCC. Rooney testified that there was nothing in the Dynamic
       Organization that discussed progressive discipline. He testified that when an employee had
       a “correctable flaw,” the employee’s supervisor would implement an improvement plan, but
       that there was no mandatory progressive discipline process. Rooney testified that there were
       circumstances in which progressive discipline was not appropriate and that it was not
       mandatory but was an “option” if the situation called for it.
¶ 46       Rooney testified that he never told plaintiff that he was no longer an at-will employee or
       that he could not be terminated without going through the progressive discipline process.
       Rooney also testified that leaders were held to a higher standard and that there were “no
       training wheels for leaders.”
¶ 47       Rooney testified that there were no operating procedures behind the Dynamic
       Organization, other than the few pages that set forth the principles, behaviors, and values of
       the Dynamic Organization.

¶ 48                                  C. Deposition Exhibits
¶ 49      The record also includes the exhibits to plaintiff’s deposition.5 The employment
       application indicated that plaintiff submitted it to USCC on June 11, 1996. The application
       contained the following provision:
          “I understand that employment at this Company is ‘at will,’ which means that either I or
          the Company can terminate the employment relationship at any time, with or without
          prior notice, and for any reason not prohibited by statute. All employment is continued
          on that basis. I understand that no supervisor, manager or executive for the Company,
          other than the president, has any authority to alter the foregoing.”
¶ 50      The employment agreement was executed by plaintiff and USCC on July 22, 1996, and
       provided, in part:
              “Notwithstanding anything to the contrary, either party may terminate the

              5
                The exhibits appear to have been included as part of USCC’s initial motion for summary
       judgment filed on September 9, 2009, but many of them are not identified in plaintiff’s table of
       contents to the record and are included out of order in the record.

                                                 -9-
           employment relationship without prior notice to the other. Such termination may be for
           any reason or no reason at all. The right of either party to terminate the employment
           relationship is not restricted by this Agreement. ***
                                                 ***
               This Agreement contains the entire understanding of the parties and supersedes all
           prior written or oral agreements or understandings. This Agreement is the valid and
           binding obligation of Employee and Company and may be amended or modified only by
           written agreement signed by Employee and an officer of Company.”
¶ 51       On the same day, plaintiff also signed an acknowledgment that he had received a copy
       of the associate handbook. The receipt stated:
           “I understand that the associate handbook is not a contract and that the contents of the
           associate handbook can be changed by USCC without notice at any time. *** I ALSO
           UNDERSTAND THAT NEITHER USCC NOR I AM COMMITTED TO AN
           EMPLOYMENT RELATIONSHIP FOR A PERIOD OF TIME AND THAT EITHER
           PARTY MAY TERMINATE THE RELATIONSHIP AT ANY TIME.” (Emphasis in
           original.)
¶ 52       On January 25, 2000, plaintiff received another copy of an associate handbook and signed
       an acknowledgment of receipt stating:
               “I understand that the associate handbook contains a general explanation of the
           current policies, benefits and procedures, and is for my information and guidance. It is
           not, however, a contract or guarantee of employment, either express or implied. Each
           associate’s employment is considered at-will and may be terminated at any time and for
           any reason. No oral or written representations to the contrary may create an enforceable
           contract of employment, express or implied.
               The Company reserves the right to amend, add to, or revoke any or all of these
           policies, procedures or benefits, at any time at its sole discretion and without prior notice.
               ***
               I have read and understand the contents of the handbook. I ALSO UNDERSTAND
           THAT NEITHER U.S. CELLULAR NOR I AM COMMITTED TO AN
           EMPLOYMENT RELATIONSHIP FOR ANY PERIOD OF TIME, AND THAT
           EITHER PARTY MAY TERMINATE THE RELATIONSHIP AT ANY TIME.”
           (Emphasis in original.)
¶ 53       The “Acknowledgment” signed by plaintiff on May 20, 2002, stated that it was an
       acknowledgment of receiving the associate handbook, which also contained USCC’s code
       of business conduct, and provided in part:
               “I understand that the Associate Handbook contains a general explanation of the
           current policies, benefits and procedures, and is for my information and guidance. I also
           understand that I am expected to follow the policies and procedures outlined in this
           handbook.
               This handbook replaces any prior handbook, policy or procedure. The company
           reserves the right to amend, add to, or revoke any or all of these policies, procedures or

                                                 -10-
            benefits, at any time at its sole discretion and without prior notice. ***
                I understand that neither U.S. Cellular nor I am committed to an employment
            relationship for any period of time, and that either party may terminate the relationship
            at any time for any reason. I also understand the provisions of this handbook do not
            establish contractual rights between U.S. Cellular and its associates. This handbook is
            not a contract.”
¶ 54        In addition to the signed application for employment, employment agreement, and
       acknowledgments noted above, the exhibits contain a document from the Human Resources
       policies and procedures entitled “Progressive Discipline,” which was created on April 1,
       2000, and revised on March 1, 2003. This document notes that associates should have
       “ample prior notice” that their behavior may lead to disciplinary action and should be given
       a “reasonable number of opportunities” to correct the problems. Thus, the steps outlined in
       the document “are generally followed.” The document also provides for “Accelerated
       Discipline,” noting that the outlined steps “give a guideline for workings through the
       Progressive Discipline process, [but] each step can be used without prior warnings being
       issued.” The document also specifically addresses USCC’s leadership: “U.S. Cellular expects
       its leaders to uphold all core values, beliefs and perform at a level reflective of the Dynamic
       Organization standards. As such, failure to adhere to these standards could be cause for
       accelerated disciplinary action up to an[d] including termination.” The outlined steps
       included one verbal warning, two written warnings, and termination. The document also
       provided for “Immediate Discipline” in situations when immediate disciplinary action,
       “including termination,” may be warranted on the first occurrence of the problem. The
       document provided a list of examples of such situations, while noting that the list was not
       all-inclusive; one of the examples was “[f]ailure to fulfill expectations/responsibilities as a
       leader.”

¶ 55                                       ANALYSIS
¶ 56       On appeal, plaintiff makes three arguments: (1) the trial court erred in granting summary
       judgment in USCC’s favor because the written contract was modified by the Dynamic
       Organization and its progressive discipline procedure, (2) the trial court erred in dismissing
       count II of the complaint because the promissory estoppel claim was independent of the
       breach of contract claim, and (3) the trial court erred in denying plaintiff’s motion for
       discovery.

¶ 57                                    I. Summary Judgment
¶ 58      Plaintiff first claims that the trial court erred in granting USCC’s motion for summary
       judgment. A trial court is permitted to grant summary judgment only “if the pleadings,
       depositions, and admissions on file, together with the affidavits, if any, show that there is no
       genuine issue as to any material fact and that the moving party is entitled to a judgment as
       a matter of law.” 735 ILCS 5/2-1005(c) (West 2008). The trial court must view these
       documents and exhibits in the light most favorable to the nonmoving party. Home Insurance
       Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004). We review a trial court’s

                                                -11-
       decision to grant a motion for summary judgment de novo. Outboard Marine Corp. v. Liberty
       Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992). De novo consideration means we perform
       the same analysis that a trial judge would perform. Kahn v. BDO Seidman, LLP, 408 Ill. App.
       3d 564, 578 (2011).
¶ 59       “Summary judgment is a drastic measure and should only be granted if the movant’s right
       to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102.
       However, “[m]ere speculation, conjecture, or guess is insufficient to withstand summary
       judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). A
       defendant moving for summary judgment bears the initial burden of proof. Nedzvekas v.
       Fung, 374 Ill. App. 3d 618, 624 (2007). The defendant may meet his burden of proof either
       by affirmatively showing that some element of the case must be resolved in his favor or by
       establishing “ ‘that there is an absence of evidence to support the nonmoving party’s case.’ ”
       Nedzvekas, 374 Ill. App. 3d at 624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325
       (1986)).
¶ 60       “ ‘The purpose of summary judgment is not to try an issue of fact but *** to determine
       whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App.
       3d 696, 708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). “ ‘To withstand
       a summary judgment motion, the nonmoving party need not prove his case at this preliminary
       stage but must present some factual basis that would support his claim.’ ” Schrager, 328 Ill.
       App. 3d at 708 (quoting Luu, 323 Ill. App. 3d at 952). We may affirm on any basis appearing
       in the record, whether or not the trial court relied on that basis or its reasoning was correct.
       Ray Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).
¶ 61       In the case at bar, plaintiff claims that there were issues of material fact that should have
       precluded the trial court’s grant of summary judgment in USCC’s favor. Plaintiff argues the
       original at-will employment contract was modified and there was no just cause for plaintiff’s
       termination. Specifically, plaintiff argues that the employment agreement was modified both
       by the handbook acknowledgment receipts dated May 20, 2002, and by the implementation
       of the Dynamic Organization and progressive discipline policy.
¶ 62       “ ‘A valid modification must satisfy all criteria essential for a valid contract, including
       offer, acceptance, and consideration.’ [Citations.]” Ross v. May Co., 377 Ill. App. 3d 387,
       391 (2007). Generally, when evidence is introduced to show a modification of a written
       contract or a waiver of a provision of the contract, the determination of the final agreement
       between the parties is a question of fact to be determined by the fact finder. E.A. Cox Co. v.
       Road Savers International Corp., 271 Ill. App. 3d 144, 152 (1995) (citing Wald v. Chicago
       Shippers Ass’n, 175 Ill. App. 3d 607, 619 (1988)). “However, if after consideration of the
       extrinsic evidence, the court determines that reasonable men could reach only one
       conclusion, the issue can be decided by the court as a matter of law.” E.A. Cox, 271 Ill. App.
       3d at 152 (citing Wald, 175 Ill. App. 3d at 619).
¶ 63       The employment agreement signed by plaintiff in 1996 indicated that the employment
       was at will. Generally, in an at-will employment relationship, either party may terminate the
       employment at any time without liability for breach of contract. Robinson v. BDO Seidman,
       LLP, 367 Ill. App. 3d 366, 368 (2006) (citing Martin v. Federal Life Insurance Co., 109 Ill.


                                                 -12-
       App. 3d 596, 600 (1982)). Thus, “an employer may terminate an at-will employee at any time
       for good cause, bad cause or no cause at all.” Emery v. Northeast Illinois Regional Commuter
       R.R. Corp., 377 Ill. App. 3d 1013, 1028 (2007); Robinson, 367 Ill. App. 3d at 368. An
       employment contract is presumed to be at will unless the presumption is overcome by a
       showing that the parties agreed otherwise. McInerney v. Charter Golf, Inc., 176 Ill. 2d 482,
       485 (1997). Accordingly, for USCC to have breached its employment agreement by
       terminating plaintiff, plaintiff must show that his employment was no longer at will.

¶ 64                            A. Handbook Acknowledgment Receipt
¶ 65       Plaintiff first claims that there was a written modification of the employment agreement
       through the execution of the handbook acknowledgment receipt. Plaintiff argues that the
       employment agreement was modified when the words “at-will” were removed from the
       handbook receipt signed on May 20, 2002. He argues that the term was deleted “as a direct
       result of John Rooney’s implementation of the Dynamic Organization and Mandatory
       Progressive Discipline Procedures” and that when plaintiff signed the acknowledgment of
       receipt on May 20, 2002, he “signed a new agreement, based on John Rooney’s Dynamic
       Organization, that excluded the term ‘at-will’ and modified the employment agreement.” We
       do not find this argument persuasive.
¶ 66       First, there is no basis for finding that the removal of the words “at-will” from the
       handbook receipt had any effect on the employment agreement. The employment agreement
       specifically provides that it “may be amended or modified only by written agreement signed
       by Employee and an officer of Company.” There has been no claim that by signing the
       handbook receipts, plaintiff was engaging in a written modification of the employment
       agreement. Indeed, in his deposition testimony, plaintiff acknowledges that there was no
       written modification to the employment agreement. Additionally, while the term “at-will”
       has been removed from the May 20, 2002, receipt, the remaining language continues to
       suggest an at-will employment relationship: “I understand that neither U.S. Cellular nor I am
       committed to an employment relationship for any period of time, and that either party may
       terminate the relationship at any time for any reason.” Thus, we cannot find a written
       modification to the employment agreement.

¶ 67                             B. Dynamic Organization Policy
¶ 68       Next, plaintiff argues that the employment agreement was modified by the
       implementation of the Dynamic Organization policy,6 which included the progressive
       discipline procedure. He argues that when John Rooney implemented the Dynamic
       Organization policy, he incorporated the progressive discipline policy as part of the Dynamic
       Organization policy and modified plaintiff’s employment agreement. We do not find this

               6
                The parties do not discuss whether the Dynamic Organization is a “policy,” which has been
       defined as “a high-level overall plan embracing the general goals and acceptable procedures.”
       Merriam-Webster’s Collegiate Dictionary 901 (10th ed. 1998). Since the parties do not dispute the
       issue, we will treat the Dynamic Organization as a policy.

                                                 -13-
       argument persuasive.
¶ 69        Initially, as noted, the employment agreement provides that amendments or modifications
       to the agreement may be done “only by written agreement signed by Employee and an officer
       of Company.” Here, there is no claim that there was such an agreement. Plaintiff claims that
       Rooney waived the requirement that modifications be in writing “by eliminating the term ‘at-
       will’ from the Acknowledgment forms after he became President and CEO of USCC. As the
       top [executive] officer at U.S. Cellular, Rooney also waived any requirements regarding
       contract modifications through his conduct, including meetings, trainings, [sic] and emails.”
       Plaintiff does not provide any authority for the argument that this conduct operates as a
       waiver of the writing requirement. Nevertheless, even if there was no writing requirement,
       plaintiff’s argument fails.
¶ 70        First, plaintiff does not provide support for his contention that the progressive discipline
       policy was incorporated into the Dynamic Organization policy and was thereby made
       mandatory. Plaintiff makes a number of statements throughout his brief concluding that the
       progressive discipline policy was “clearly incorporated” into the Dynamic Organization
       policy and “made mandatory” for USCC employees. Indeed, plaintiff goes so far as to state:
       “Plaintiff alleges that the policy was made mandatory when it was incorporated into John
       Rooney’s Dynamic Organization. The language giving options, such as ‘generally’,
       ‘guideline’ and ‘may’, was not adopted because John Rooney dictated that it would be a
       Mandatory Progressive Disciplinary Procedure.” However, plaintiff’s sole support for these
       statements is the opinions of plaintiff, Trojan, and Wendt, all of whom are plaintiffs in
       lawsuits against USCC, and their statements that they believed that the Dynamic
       Organization policy incorporated the progressive discipline policy and made it mandatory.
       From our examination of the record, it appears that the human resources document outlining
       the progressive discipline procedure makes reference to the Dynamic Organization policy,
       which could support plaintiff’s contention that the Dynamic Organization policy incorporated
       the existing progressive discipline procedure. Given that document, and since we are
       required to view the facts in the light most favorable to the nonmoving party on a motion for
       summary judgment (see Home Insurance, 213 Ill. 2d at 315), we will accept plaintiff’s
       contention that the Dynamic Organization policy incorporated the progressive discipline
       procedure. However, there is no such support in the record for plaintiff’s claim that the fact
       that the progressive discipline procedure was incorporated and made part of the Dynamic
       Organization policy made it mandatory or that Rooney “dictated” that the progressive
       discipline procedure would be mandatory. To withstand summary judgment, plaintiff must
       present some factual basis that would support his claim. See Schrager, 328 Ill. App. 3d at
       708 (citing Luu, 323 Ill. App. 3d at 952). Accordingly, we do not accept plaintiff’s claim that
       the language of the progressive discipline procedure was altered and made mandatory upon
       incorporation or through some edict of Rooney’s. However, we will consider, and will
       discuss below, the beliefs of plaintiff, Trojan, and Wendt that the progressive discipline
       procedure was mandatory.
¶ 71        The fact that the progressive discipline procedure was incorporated into the Dynamic
       Organization policy does not automatically result in a victory for plaintiff. In order for
       plaintiff to prevail, we must find that the Dynamic Organization policy, and specifically the

                                                 -14-
       progressive discipline procedure, modified plaintiff’s existing employment agreement. The
       Illinois Supreme Court has held that an employee handbook or policy statement can, in some
       cases, create enforceable contractual rights. See Duldulao v. Saint Mary of Nazareth Hospital
       Center, 115 Ill. 2d 482, 490 (1987). There are three requirements for a policy statement to
       be considered a contract:
            “First, the language of the policy statement must contain a promise clear enough that an
            employee would reasonably believe that an offer has been made. Second, the statement
            must be disseminated to the employee in such a manner that the employee is aware of its
            contents and reasonably believes it to be an offer. Third, the employee must accept the
            offer by commencing or continuing to work after learning of the policy statement.”
            Duldulao, 115 Ill. 2d at 490.
       If these requirements are satisfied, “the employee’s continued work constitutes consideration
       for the promises contained in the statement, and under traditional principles a valid contract
       is formed.” Duldulao, 115 Ill. 2d at 490. In the case at bar, we find that the Dynamic
       Organization and progressive discipline policy fails to meet the first Duldulao requirement
       as a matter of law.
¶ 72        In order for a policy statement to confer contractual rights, it must first “contain a
       promise clear enough that an employee would reasonably believe that an offer has been
       made.” Duldulao, 115 Ill. 2d at 490. The question of whether the first Duldulao requirement
       is satisfied is a question of law. Doyle v. Holy Cross Hospital, 289 Ill. App. 3d 75, 78 (1997).
       In the case at bar, plaintiff points to his deposition, as well as the deposition testimony of
       Wendt, and Trojan, to support his argument that USCC employees reasonably believed that
       the Dynamic Organization and the progressive discipline policy “w[as] part of a modified
       contract.” However, the language of the progressive discipline policy itself is not sufficiently
       clear to permit it to be considered a contract.
¶ 73        The progressive discipline policy states that associates should have “ample prior notice”
       that their behavior may lead to disciplinary action and should be given a “reasonable number
       of opportunities” to correct the problems; it concludes that the steps outlined in the document
       “are generally followed.” The policy also provides for “Accelerated Discipline,” noting that
       the outlined steps “give a guideline for workings through the Progressive Discipline process,
       [but] each step can be used without prior warnings being issued.” The document also
       specifically addresses USCC’s leadership: “U.S. Cellular expects its leaders to uphold all
       core values, beliefs and perform at a level reflective of the Dynamic Organization standards.
       As such, failure to adhere to these standards could be cause for accelerated disciplinary
       action up to an[d] including termination.” The document also provided for “Immediate
       Discipline” in situations when immediate disciplinary action, “including termination,” may
       be warranted on the first occurrence of the problem. The document provided a list of
       examples of such situations, while noting that the list was not all-inclusive; one of the
       examples was “[f]ailure to fulfill expectations/responsibilities as a leader.” We find that the
       language of this policy is not sufficiently clear to satisfy the first Duldulao requirement as
       a matter of law.
¶ 74        The dispositive language in the progressive discipline policy is the reference to


                                                -15-
       “generally” following the steps of the policy, the fact that the steps provide a “guideline” to
       be followed, the fact that each step can be used without prior warnings being issued, and the
       provision for immediate termination on the first occurrence of a problem. Language such as
       the terminology included in the policy at bar has previously been held not to satisfy the first
       Duldulao factor. See, e.g., Frank v. South Suburban Hospital Foundation, 256 Ill. App. 3d
       360, 369 (1993); Semerau v. Village of Schiller Park, 210 Ill. App. 3d 493, 497-98 (1991);
       Rudd v. Danville Metal Stamping Co., 193 Ill. App. 3d 1009, 1012 (1990).
¶ 75        For instance, in Frank, 256 Ill. App. 3d at 370, the appellate court affirmed the trial
       court’s grant of summary judgment in the hospital’s favor based on the first Duldulao
       requirement. The employee handbook in that case contained a section concerning discipline
       that provided that there were “five ‘[t]ypes of disciplinary action that may be taken,’ ”
       progressing from a reprimand to termination; the handbook specified that “ ‘[t]he type of
       action will depend upon the severity of the offense and the corrective action deemed
       necessary by the direct supervisor.’ ” Frank, 256 Ill. App. 3d at 362. The hospital’s
       progressive discipline policy also contained the same five examples of disciplinary action
       and statement that any of the types of disciplinary action could be imposed based on the
       severity and the circumstances of the offense. Frank, 256 Ill. App. 3d at 362. The progressive
       discipline policy further noted that “ ‘[p]rogressive discipline may begin or advance to any
       step omitting action at lesser step(s) dependent upon the severity of the employee
       infraction(s),’ ” and an employee could be discharged “for ‘commission of a first infraction
       of a serious nature.’ ” Frank, 256 Ill. App. 3d at 362. Finally, the hospital’s employee
       behavior policy listed a nonexhaustive list of behavior that required disciplinary action.
       Frank, 256 Ill. App. 3d at 362.
¶ 76        On appeal, the appellate court found that the language of the handbook and policies was
       not sufficiently clear to satisfy the first Duldulao requirement. The court found that the
       handbook and policies “merely describe some conduct that may subject an employee to
       discipline and list certain types of disciplinary action that might be taken.” Frank, 256 Ill.
       App. 3d at 366. The court noted that there was no promise to follow a course of progressive
       discipline in every situation and that the handbook and policies expressly stated that the type
       of discipline depended entirely on the severity of the offense as determined by the
       employee’s supervisor. Frank, 256 Ill. App. 3d at 366. The court conducted a thorough
       review of existing case law and determined that “a handbook or policy which provides that
       progressive discipline ‘may’ be used, but allows for discharge on the first offense for certain
       serious conduct, does not mandate progressive discipline.” Frank, 256 Ill. App. 3d at 367.
       Accordingly, the court held that the language in the handbook and policies did not satisfy the
       first Duldulao requirement. Frank, 256 Ill. App. 3d at 369.
¶ 77        We find the analysis in Frank instructive. Like the policies at issue in Frank, the
       progressive discipline policy in the case at bar is characterized by the policy itself as a
       “guideline” and allows for each step to be used without prior warnings being issued,
       depending on the severity of the conduct. Additionally, there is a provision for immediate
       termination on the first occurrence of a problem. Thus, there is no promise to follow the
       course of progressive discipline in every situation. We therefore find that this language does
       not satisfy the requirements of Duldao.

                                                -16-
¶ 78        Plaintiff distinguishes the cases finding no contract by arguing that in the case at bar, the
       language we rely on was removed when the progressive discipline policy was incorporated
       into the Dynamic Organization policy, making the progressive discipline policy mandatory.
       As noted, plaintiff provides no factual basis for this argument. Moreover, the progressive
       discipline policy contained in the record on appeal was created on April 1, 2000, and revised
       on March 1, 2003, and contains a reference to the Dynamic Organization policy. Plaintiff
       does not show us how the Dynamic Organization policy removed this language, because it
       is still contained in the progressive discipline policy well after the Dynamic Organization
       policy was implemented.
¶ 79        Plaintiff additionally argues that the case at bar is distinguishable from the cases in which
       no contract was found because, here, “there was a two-tiered approach to any disciplinary
       action: 1) mandatory progressive discipline for all employees, and 2) a list of specified, for-
       cause conduct that warranted accelerated discipline.” This argument is directly contrary to
       the language in the progressive discipline policy. First, as we have noted, there is permissive,
       not mandatory, language in the policy. Furthermore, the list of conduct plaintiff refers to is
       a list providing examples of conduct warranting immediate disciplinary action, including
       termination. The policy provides:
            “Not all performance or conduct issues lend themselves to the step-by-step approach
            outlined above. There are times when immediate disciplinary action, including
            termination, may be warranted on the first occurrence of the problem. Examples of such
            cases, though not all-inclusive, are described below ***.” (Emphasis added.)
       It is explicitly a nonexhaustive list of examples, not a “list of specified, for-cause conduct
       that warrant[s] accelerated discipline.” Thus, the progressive discipline policy is not
       sufficiently clear to satisfy the first Duldulao requirement.
¶ 80        This result becomes clear when examining Duldulao itself and the kind of language that
       does satisfy its requirements. The employee handbook in Duldulao stated that after a
       probationary period, an employee “ ‘becomes a permanent employee and termination
       contemplated by the hospital cannot occur without proper notice and investigation.’ ”
       (Emphasis in original.) Duldulao, 115 Ill. 2d at 490-91. Amendments to the handbook
       provided that “permanent employees ‘are never dismissed without prior written admonitions
       and/or an investigation that has been properly documented.’ ” (Emphasis in original.)
       Duldulao, 115 Ill. 2d at 491. Finally, “ ‘three warning notices within a twelve-month period
       are required before an employee is dismissed, except in the case of immediate dismissal.’ ”
       (Emphasis in original.) Duldulao, 115 Ill. 2d at 491. The Duldulao court noted that the fact
       that there was a provision for immediate dismissal did not detract from the definiteness of
       the offer, because there were examples of conduct that was subject to immediate dismissal,
       as well as examples of conduct that was specifically not subject to immediate dismissal.
       Duldulao, 115 Ill. 2d at 491.
¶ 81        The language in the case at bar is not nearly as definite as the language at issue in
       Duldulao. Instead, like the language in Frank, the progressive discipline policy in the case
       at bar is not sufficiently clear to satisfy the first Duldulao requirement. Since it did not satisfy
       the first requirement, there is no need for us to consider whether it satisfied the other two


                                                  -17-
       requirements. Accordingly, we cannot find that the Dynamic Organization and progressive
       discipline policy provided a modification of plaintiff’s existing employment agreement.
       Therefore, plaintiff remained an at-will employee and we affirm the trial court’s grant of
       USCC’s motion for summary judgment.

¶ 82                                     II. Motion to Dismiss
¶ 83        Plaintiff also argues that the trial court erred in granting USCC’s motion to dismiss his
       claim for promissory estoppel pursuant to section 2-619 of the Code. “A motion to dismiss,
       pursuant to section 2-619 of the Code, admits the legal sufficiency of the plaintiffs’
       complaint, but asserts an affirmative defense or other matter that avoids or defeats the
       plaintiffs’ claim.” DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006); Solaia Technology, LLC
       v. Specialty Publishing Co., 221 Ill. 2d 558, 579 (2006). For a section 2-619 dismissal, our
       standard of review is de novo. Solaia Technology, 221 Ill. 2d at 579; Morr-Fitz, Inc. v.
       Blagojevich, 231 Ill. 2d 474, 488 (2008). De novo consideration means we perform the same
       analysis that a trial judge would perform. Kahn, 408 Ill. App. 3d at 578.
¶ 84        When reviewing “a motion to dismiss under section 2-619, a court must accept as true
       all well-pleaded facts in plaintiffs’ complaint and all inferences that can reasonably be drawn
       in plaintiffs’ favor.” Morr-Fitz, 231 Ill. 2d at 488. “In ruling on a motion to dismiss under
       section 2-619, the trial court may consider pleadings, depositions, and affidavits.” Raintree
       Homes, Inc. v. Village of Long Grove, 209 Ill. 2d 248, 262 (2004). Even if the trial court
       dismissed on an improper ground, a reviewing court may affirm the dismissal, if the record
       supports a proper ground for dismissal. Raintree, 209 Ill. 2d at 261 (when reviewing a
       section 2-619 dismissal, we can affirm “on any basis present in the record”); In re Marriage
       of Gary, 384 Ill. App. 3d 979, 987 (2008) (“we may affirm on any basis supported by the
       record, regardless of whether the trial court based its decision on the proper ground”).
¶ 85        In the case at bar, USCC argued that plaintiff’s promissory estoppel claim should be
       dismissed because it was precluded by the existence of the employment agreement and the
       associate handbook acknowledgments signed by plaintiff. On appeal, plaintiff argues that the
       trial court erred in granting USCC’s motion to dismiss because the claim for promissory
       estoppel was separate from the employment agreement and handbooks. Instead, he claims
       that the basis for his promissory estoppel claim is the statements made to USCC employees
       concerning the 2005 cultural surveys and focus groups.
¶ 86        In order to establish a claim for promissory estoppel, a plaintiff must prove that “(1)
       defendant made an unambiguous promise to plaintiff, (2) plaintiff relied on such promise,
       (3) plaintiff’s reliance was expected and foreseeable by defendants, and (4) plaintiff relied
       on the promise to its detriment.” Newton Tractor Sales, Inc. v. Kubota Tractor Corp., 233
       Ill. 2d 46, 51 (2009) (citing Quake Construction, Inc. v. American Airlines, Inc., 141 Ill. 2d
       281, 309-10 (1990)). In the case at bar, plaintiff alleges that the employees completing the
       cultural surveys and the participants in the focus group meeting were told that their
       comments would be confidential and that there would be no retaliation. He claims that this
       promise was sufficient to state a claim for promissory estoppel.
¶ 87        In response, USCC argues that plaintiff cannot state a claim for promissory estoppel as

                                                -18-
       a matter of law due to the existence of the employment agreement. Additionally, USCC
       argues that plaintiff cannot demonstrate reasonable reliance on any promises because the
       employment agreement and the handbook acknowledgments provided that plaintiff’s at-will
       employment status could only be modified through a written agreement.
¶ 88       “ ‘[P]romissory estoppel is a doctrine under which the plaintiff may recover without the
       presence of a contract.’ ” Newton, 233 Ill. 2d at 53 (quoting Illinois Valley Asphalt, Inc. v.
       J.F. Edwards Construction Co., 90 Ill. App. 3d 768, 770 (1980)). Thus, a party will generally
       be barred from seeking redress under the doctrine of promissory estoppel “where the
       performance which is said to satisfy the requirement of detrimental reliance is the same
       performance which supplies the consideration for [a] contract.” Prentice v. UDC Advisory
       Services, Inc., 271 Ill. App. 3d 505, 512 (1995). This is so because promissory estoppel is
       intended to enforce promises that are not supported by consideration; “[i]t is not intended ‘to
       give a party to a negotiated commercial bargain a second bite at the apple in the event it fails
       to prove breach of contract.’ ” Prentice, 271 Ill. App. 3d at 512 (quoting Wagner Excello
       Foods, Inc. v. Fearn International, Inc., 235 Ill. App. 3d 224, 237 (1992)).
¶ 89       USCC argues that the presence of the employment agreement bars the promissory
       estoppel claim because it is a valid contract. However, the performance giving rise to
       plaintiff’s detrimental reliance in his promissory estoppel claim is not the same performance
       that supplied the consideration for the contract. Plaintiff alleges that he discussed Irving’s
       performance candidly during the focus group meeting due to USCC’s promises that the
       information would be kept confidential and there would be no retaliation. The consideration
       for the employment contract was simply plaintiff’s promise to work for USCC; candid
       participation in the cultural surveys and focus groups could not have been part of this
       consideration, since they did not come into existence until Rooney joined the company in
       2000. Accordingly, we do not find that the existence of the employment agreement in itself
       bars plaintiff’s claim for promissory estoppel.
¶ 90       USCC additionally argues that plaintiff cannot demonstrate reasonable reliance given the
       at-will employment agreement and the handbook acknowledgments that plaintiff signed. We
       note that USCC does not challenge any other element of the requirements of promissory
       estoppel other than that one, and it is clear that the other elements are satisfied: plaintiff
       alleges that USCC promised plaintiff that the comments made in the cultural surveys and
       during the focus group meeting would be confidential, plaintiff relied on those comments in
       speaking candidly about Irving’s performance, and plaintiff was terminated when Irving
       discovered the comments. Thus, we must consider whether the third element was satisfied.
¶ 91       The third requirement for establishing a claim for promissory estoppel is that “plaintiff’s
       reliance was expected and foreseeable by defendants.” Newton, 233 Ill. 2d at 51 (citing
       Quake, 141 Ill. 2d at 309-10). This element can alternately be described as demonstrating
       plaintiff’s justifiable or reasonable reliance on the promise, similarly to the elements required
       in a claim for fraud. See Newton, 233 Ill. 2d at 60. USCC argues that this element cannot be
       satisfied because the alleged promise would have altered plaintiff’s at-will employment
       status, and plaintiff signed the employment agreement providing that such modification was
       required to be in writing. However, we cannot agree with USCC’s characterization of its
       promise in such a manner.

                                                 -19-
¶ 92        In the case at bar, USCC allegedly promised that it would keep the information plaintiff
       provided confidential so that employees would provide candid responses. While that promise
       included a promise that there would be no retaliation for any comments made, which would
       presumably include a promise that plaintiff would not be terminated for those comments, the
       promise as a whole was broader than any portion concerning termination. For instance, the
       results of not holding an employee’s negative comments confidential could include such
       varied results as the supervisor transferring the employee to another department, viewing the
       employee’s work through the eyes of an individual holding a grudge over the comments, or
       causing future employees not to speak candidly in the meetings or in their cultural survey
       responses. There is no indication that the promise focused on the employment aspect such
       that plaintiff would have been expected to believe that it was changing his at-will
       employment status.
¶ 93        For this reason, we find USCC’s reliance on Ross, 377 Ill. App. 3d 387, to be
       unpersuasive. In Ross, the plaintiff argued that he was wrongfully terminated in violation of
       his employee handbook, which he claimed created a contract between him and his employer;
       the plaintiff further argued that his termination was in violation of oral promises made to him
       by the company. Ross, 377 Ill. App. 3d at 388. The plaintiff’s promissory estoppel claim
       centered on a manager’s statement that plaintiff would remain employed as long as he wished
       to work. Ross, 377 Ill. App. 3d at 394. The trial court dismissed the plaintiff’s claim, and the
       appellate court affirmed the dismissal, based on the third element of promissory estoppel.
       Ross, 377 Ill. App. 3d at 394. The trial court found that the plaintiff had not sufficiently
       alleged reasonable reliance on the manager’s statements, given that every handbook issued
       to the plaintiff included an explicit disclaimer informing employees that the only person who
       could alter their employment status was the senior vice president of human resources. Ross,
       377 Ill. App. 3d at 394.
¶ 94        In the case at bar, the promise allegedly made to plaintiff did not center around a change
       in plaintiff’s at-will employment status, as was the case in Ross. Instead, the portion of the
       promise concerning termination was a small part of a broader promise to keep the
       information confidential. Accordingly, for the purpose of USCC’s motion to dismiss, we find
       that the employment agreement and handbook acknowledgments did not preclude plaintiff’s
       promissory estoppel claim and we reverse the trial court’s grant of the motion to dismiss.

¶ 95                                    III. Rule 191(b) Motion
¶ 96        Finally, plaintiff argues that he should have been permitted to depose Banks-Giles and
       Rooney pursuant to Rule 191(b). Discovery rulings are within the trial court’s discretion and
       will not be overturned absent an abuse of discretion. Redelmann v. Claire-Sprayway, Inc.,
       375 Ill. App. 3d 912, 927 (2007). Trial courts are vested with wide discretion in ruling on
       discovery matters, and a reviewing court will not disturb a trial court’s discovery rulings
       absent an abuse of that discretion. Pemberton v. Tieman, 117 Ill. App. 3d 502, 504-05
       (1983). A trial court abuses its discretion only when “no reasonable person would take the
       view adopted by the trial court.” (Internal quotation marks omitted.) Foley v. Fletcher, 361
       Ill. App. 3d 39, 46 (2005).


                                                -20-
¶ 97        Rule 191(b) applies both to motions for summary judgment and motions to dismiss
        pursuant to section 2-619 and provides:
            “If the affidavit of either party contains a statement that any of the material facts which
            ought to appear in the affidavit are known only to persons whose affidavits affiant is
            unable to procure by reason of hostility or otherwise, naming the persons and showing
            why their affidavits cannot be procured and what affiant believes they would testify to
            if sworn, with his reasons for his belief, the court may make any order that may be just,
            either granting or refusing the motion, or granting a continuance to permit affidavits to
            be obtained, or for submitting interrogatories to or taking the depositions of any of the
            persons so named, or for producing papers or documents in the possession of those
            persons or furnishing sworn copies thereof. The interrogatories and sworn answers
            thereto, depositions so taken, and sworn copies of papers and documents so furnished,
            shall be considered with the affidavits in passing upon the motion.” Ill. S. Ct. R. 191(b)
            (eff. July 1, 2002).
¶ 98        In the case at bar, plaintiff argues that he should have been afforded the opportunity to
        depose Banks-Giles and Rooney under Rule 191(b). However, plaintiff did not comply with
        the requirements of Rule 191(b). Under Rule 191(b), plaintiff was permitted to file an
        affidavit in opposition to USCC’s motion for summary judgment and to dismiss stating that
        material facts which should appear in the affidavit are known only to those persons whose
        affidavits he was unable to procure. Instead, plaintiff filed a “Rule 191(b) Motion for
        Discovery Re: Defendant’s Motion for Summary Judgment and Section 2-619 Motion to
        Dismiss.” Even if plaintiff’s motion could be used in place of the required affidavit,
        plaintiff’s motion does not state what he believed Rooney and Banks-Giles would testify to
        if sworn. The trial court in its reasonable discretion could certainly deny a “fishing
        expedition.” Accordingly, we do not find that the trial court abused its discretion in denying
        plaintiff’s motion.
¶ 99        Moreover, the trial court did not deny plaintiff’s motion in its entirety. In fact, plaintiff’s
        counsel was permitted to ask questions at Rooney’s deposition in Wendt’s case and the trial
        court incorporated that deposition into the case at bar. That deposition testimony contained
        Rooney’s answers to a number of questions concerning the Dynamic Organization and the
        progressive discipline policy. Plaintiff does not suggest what additional information could
        have been gained from also deposing Rooney in his case, other than arguing that he should
        have had that opportunity. Thus, we cannot find that the trial court abused its discretion and
        affirm its decision to deny plaintiff’s motion.

¶ 100                                     CONCLUSION
¶ 101       For the reasons set forth above, we affirm the trial court’s grant of summary judgment
        in USCC’s favor on count I of the complaint, reverse its grant of USCC’s motion to dismiss
        count II of the complaint, and affirm its denial of plaintiff’s discovery motion.

¶ 102       Affirmed in part and reversed in part; cause remanded.


                                                   -21-
¶ 103      JUSTICE GARCIA, dissenting in part:
¶ 104      I find no basis to conclude that the plaintiff’s promissory estoppel claim can be separated
      from his claim that the employment agreement and handbooks changed the plaintiff’s status
      as an “at-will” employee, which we correctly reject. The purported promise to the plaintiff
      that his comments made at the focus group meeting would remain confidential and,
      implicitly, he would not face termination based on his candid discussion is insufficient to
      allege a promissory estoppel claim to dispute his termination precisely because he remained
      an at-will employee. The employment agreement expressly provides that it “may be amended
      or modified only by written agreement signed by Employee and an officer of Company,”
      which clearly did not occur.
¶ 105      The offered distinction by the plaintiff to avoid the holding of Prentice v. UDC Advisory
      Services, Inc., 271 Ill. App. 3d 505 (1995), that “the performance giving rise to plaintiff’s
      detrimental reliance in his promissory estoppel claim is not the same performance that
      supplied the consideration for the contract,” I find unpersuasive. Supra ¶ 89. Illinois law is
      as stated in Prentice: “[O]nce it is established, either by an admission of a party or by a
      judicial finding, that there is in fact an enforceable contract between the parties and therefore
      consideration exists, then a party may no longer recover under the theory of promissory
      estoppel.” Prentice, 271 Ill. App. 3d at 512. There is no dispute that the plaintiff and the
      defendant were bound to a written employment agreement. I cannot agree that the terms of
      the agreement can be overridden by a claim of promissory estoppel. Affirming the grant of
      the defendant’s motion to dismiss is also consistent with our holding in Ross v. May Co., 377
      Ill. App. 3d 387, 394 (2007) (plaintiff did not sufficiently allege “the elements for promissory
      estoppel because he could not establish that he reasonably relied upon the [oral] statements”).
¶ 106      I dissent from the majority’s decision to reverse the trial court’s grant of the defendant’s
      motion to dismiss count II of the complaint.




                                                 -22-